The assignment of error challenges the overruling of defendant's demurrer to the bill of complaint. This is, in effect, an effort seeking to overrule the decision recently announced by this Court in Johnson v. Johnson, 245 Ala. 145,16 So. 2d 401, 405. That decision is founded on well-considered authorities and will not now be declared erroneous. We are of the opinion, as we have heretofore stated, that the true rule is, that "To preserve the good order of society and to keep the peace of mind of all persons concerned, the nullity of a void marriage should be ascertained and declared on due application while the facts are available, by a decree of a court of competent jurisdiction." Johnson v. Johnson, supra; Rawdon v. Rawdon, 28 Ala. 565; Wightman v. Wightman, 4 Johns. Ch., N Y 343.
It results therefore from the foregoing that the decree of the Circuit Court should be and the same is hereby affirmed.
Affirmed.
GARDNER, C. J., and FOSTER and STAKELY, JJ., concur.